Motion Denied; Order filed May 16, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00010-CV
                                   ____________

                       MARGARET FIELDS, Appellant

                                        V.

        HOUSTON INDEPENDENT SCHOOL DISTRICT, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-86461

                                     ORDER

      Appellant’s brief was originally due February 19, 2019. We granted
extensions of time to file appellant’s brief until May 21, 2019. When we granted the
final extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On May 7, 2019, appellant filed a
further request for extension of time to file appellant’s brief. Appellant requested
another 30-day extension noting that a hearing on her motion for new trial is set to
be heard June 3, 2019. The record before this court reflects a motion for new trial
was timely filed January 11, 2019. Appellee responded to appellant’s request for an
extension, noting that the trial court denied appellant’s motion for new trial on
February 25, 2019. Appellant subsequently has filed two untimely motions for new
trial, the second of which appellant asserts is set for hearing June 3, 2019. Appellant
has not alleged exceptional circumstances in her request for an extension. We deny
the request and issue the following order.

      We order appellant to file a brief with the clerk of this court on or before June
20, 2019. If appellant does not file the brief by June 20, 2019 as ordered, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM



Panel Consists of Justices Chief Justice Frost and Justices Spain and Poissant.